Citation Nr: 1300816	
Decision Date: 01/09/13    Archive Date: 01/16/13

DOCKET NO.  10-35 235	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE
 
The propriety of a reduction of the evaluation for carpal tunnel syndrome of the right wrist from 50 to 10 percent effective March 1, 2010.  
 
 
REPRESENTATION
 
Appellant represented by:  James Brakewood, Jr., Agent
 
 
ATTORNEY FOR THE BOARD
 
S. Mishalanie, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from September to October 1990, from June to September 1998, and from February to October 2003. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.
 
The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  The Virtual VA electronics claims file has been reviewed in conjunction with the disposition of the issue on appeal.
 
 
FINDINGS OF FACT
 
1.  VA complied with the notification and due process requirements applicable to the reduction of the evaluation for carpal tunnel syndrome of the right wrist effective March 1, 2010. 
 
2.  At the time of the March 2010 reduction, the Veteran's service-connected right wrist carpal tunnel was productive of no more than mild incomplete paralysis of the median nerve.
 
 
CONCLUSION OF LAW
 
The reduction for carpal tunnel syndrome of the right wrist from 50 to 10 percent effective March 1, 2010, was proper.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.105(e), 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8515 (2012).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Pursuant to the VCAA, VA has a duty to notify and to assist the claimant.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  The issue currently on appeal, however, stems from disagreement with a 38 C.F.R. § 3.105(e) reduction.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements.  See 38 C.F.R. § 3.105(e), (i).  Even assuming, however, that these regulations governing the VCAA apply to this case, the Veteran has been advised of her and VA's responsibilities with regard to obtaining evidence and has been notified of applicable rating criteria and of how VA assigns disability ratings and effective dates.  The Veteran has had an opportunity to participate in this appeal and has submitted both lay and medical evidence in support of her contentions.
 
Analysis
 
Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  The beneficiary will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation should be continued at the present level.  Id.  The beneficiary will also be informed that he will have an opportunity for a predetermination hearing.  38 C.F.R. § 3.105(i).
 
The RO complied with the appropriate procedural requirements.  By correspondence dated in June 2009, the Veteran was notified of the proposed reduction and given an opportunity to submit additional evidence and/or request a hearing.  Additionally, the reduction was made effective no sooner than permitted by current law and regulations ("the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires").  38 C.F.R. § 3.105(e).  The Veteran has not contended that these provisions were not complied with.
 
Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).
 
For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years, do not apply in this case because the 50 percent evaluation at issue was in effect from January 18, 2006 through February 28, 2010, a period of less than five years.
 
As regards disability ratings in effect for less than five years, an adequate reexamination that discloses an improvement in the disorder will warrant reduction in rating.  38 C.F.R. § 3.344(c).  In considering the propriety of a reduction, the Board must focus on the evidence of record available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered for the limited purpose of determining whether the condition had demonstrated actual improvement.  Dofflemyer, 2 Vet. App. at 281-282.
 
The Veteran's carpal tunnel syndrome of the right wrist has been evaluated under Diagnostic Code 8515, which pertains to impairment of the median nerve group.  The criteria for evaluating the severity or impairment of the median nerve group of the peripheral nerves are set forth under 38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, and 8715.  The applicable ratings differ depending on whether the Veteran's major (dominant) or minor (non-dominant) hand is being evaluated.  Here, the evidence reflects that the Veteran's right hand is her dominant hand.
 
Under Diagnostic Code 8515, a 10 percent rating is warranted for mild, incomplete paralysis of the median nerve of the major hand; a 30 percent rating is assigned for moderate, incomplete paralysis; and a 50 percent rating is assigned for severe, incomplete paralysis.  38 C.F.R. § 4.124a.  The provisions of 38 C.F.R. § 4.124a, Diagnostic Codes 8615 and 8715, respectively, address the criteria for evaluating neuritis and neuralgia of the median nerve group.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above.
 
The term 'incomplete paralysis' indicates a degree of lost or impaired function which is substantially less than that which results from complete paralysis of these nerve groups, whether the loss is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.
 
The words 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the degree that its decisions are 'equitable and just.'  See 38 C.F.R. § 4.6.  It should also be noted that use of descriptive terminology such as 'mild' by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6 (2012).
 
The 50 percent evaluation for the Veteran's service-connected carpal tunnel syndrome of the right wrist was based on a March 2006 VA examination.  At that time, the Veteran reported experiencing pain and weakness over her entire hand.  She reported often dropping things throughout the day.  She reported working as a nurse and was unable to crush medication with her right hand.  She reported having difficulty extending her wrist, pumping gas, writing, typing, and gripping objects.  On objective examination of the right wrist, dorsiflexion was limited to 60 degrees with pain.  Radial deviation was normal with pain.  Plantar flexion and ulnar deviation were normal without pain.  Pain was elicited with pronation of the forearm.  She had full range of motion in all fingers, however grasping strength was decreased between the right index finger and thumb.  Phalen's and Tinel's tests were positive.  She had full sensation to touch and vibration. 
 
In assigning a 50 percent rating for the right wrist carpal tunnel syndrome, the RO notified the Veteran that because of the likelihood for improvement in her condition, another VA examination would be scheduled in March 2008. 
 
During a March 2008 examination, the Veteran reported that she had not had any treatment for her right wrist since the previous examination.  She said that Tylenol 3 provided good relief and that she wore a wrist splint on an intermittent basis.  She reported working as a nurse at an assisted-living facility and indicated that repetitive hand activities affected her ability to work, such as removing pills from a packet.  She reported difficulty with prolonged holding, such as her cell phone, and tingling and numbness in her right hand extending up into her forearm.  She reported that the second and third digits of her right hand were most involved. 
 
On examination, her right hand grip strength was in the 58th percentile for a woman her age.  Lateral pinch was in the 78th percentile, 3 jaw chuck pinch was in the 90th percentile, and tip to tip pinch was in the 25th percentile.  Hence, all but tip to tip pinch was above the mean for women her age.  There was no erythema and no increased warmth, but there was a slight thickening of the ligaments over the right wrist.  There was slight decreased sensation in the second and third digits of the right hand and in the right thumb, and minimal decrease over the fourth and fifth digits.  Manual muscle testing revealed no weakness with hand intrinsics.  There was 5-/5 weakness with thumb abduction and extension.  She was able to appose all her thumbs to all of her fingers.  She had good strength with adduction and apposition of her thumb.  Range of motion study of the right wrist revealed palmar flexion to 80 degrees and extension to 60 degrees with discomfort at the end of the range of motion.  There was no pain with ulnar and radial deviation.  Tinel's sign was negative and Phalen's test was equivocal.  Deep tendon reflexes in the upper right extremity were 2+ and there was no sensory deficit above the wrist.  Electromyography nerve conduction studies revealed very mild right carpal tunnel syndrome.  The examiner stated that the Veteran continued to have signs and symptoms of carpal tunnel syndrome with mild electromyographic findings. 
 
In a May 2008 rating decision, the RO continued the 50 percent evaluation for carpal tunnel syndrome of the right wrist, however, it was noted that the evidence showed an improvement in this condition.  Still, it was decided to schedule the Veteran for another VA examination in the future to determine whether the improvement was sustained. 
 
A July 2008 VA physical therapy record reflects that the Veteran complained of a burning sensation and sharpness to the direct longitudinal line of the volar forearm with talking on a cell phone or pumping gas.  She also reported tingling and numbness.  On examination, there was no atrophy to right thenar eminence and no complaints of pain in the right hand.  Strength testing was above the mean for a woman her age on the right side.  Tinel's and Phalen's tests were negative.  Monofilament testing revealed normal touch sensation.  Coordination was within the normal mean range time during the 9 hole peg test.  It was noted that electromyographic studies showed very mild right carpal tunnel syndrome; however functional testing did not demonstrate objective findings of carpal tunnel syndrome. 
 
A May 2009 VA examination reflects the Veteran's complaints of right wrist pain and paresthesias involving the second and third digits of the right hand.  She denied receiving any treatment for her right wrist since her last examination.  She described having an ache in her right wrist estimated to be 3/10 that would flare-up to 9/10 when vacuuming or mowing the lawn.  She denied the use of medication or braces during the day, but reported wearing a wrist splint to bed every night.  She said she sometimes woke up in the morning with right hand and wrist numbness, but less so since she started wearing the brace.  She reported having increased problems when doing excessive writing or when dispensing medication and pushing carts.  She also said she dropped items with repetitive grasping or holding of objects. 
 
On examination, her right wrist appeared normal with a slight decrease in range of motion with 80 degrees of flexion, 65 degrees of extension, 45 degrees of ulnar deviation, and 20 degrees of radial deviation.  She complained of a mild ache involving the proximal palm and wrist joint before range of motion with increased pain at 65 degrees in extension only.  The pain subsided when returned to neutral position.  There was no weakness, fatigue, or incoordination with three repetitions.  She complained of mild tenderness with palpation of the wrist and proximal palm with no specific swelling, erythema or heat noted.  She had full range of motion of all interphalangeal joints of the right hand.  She had good dexterity, and good muscle tone.  Strength was 5/5 and reflexes were 2+.  There was slightly decreased sensation on monofilament testing with the fourth and fifth fingers.  Otherwise sensation was intact.  Tinel's was negative, and Phalen's was positive.  The diagnosis was chronic mild right carpal tunnel syndrome. 
 
In June 2009, based on the examination findings showing sustained improvement, the RO proposed to reduce the evaluation for right wrist carpal tunnel syndrome to 10 percent. 
 
A January 2010 VA outpatient treatment record indicates the Veteran complained of burning pain, numbness, and increased erythema.  She reported waking almost every night with severe right hand cramping and pain radiating up into her shoulder.  She also complained of daytime burning in the fourth and fifth digits and up her wrist to the elbow.  She said she had a cyst type structure anterior to the mid wrist for two years that was increasing in size.  She was referred for electromyographic studies and magnetic resonance imaging (MRI).  In February 2010, physical examination revealed tenderness, soft tissue swelling, and positive Tinel's in the right elbow retrocondylar groove.  Nerve conduction study showed slightly increased right transcarpal delta value compared to prior study (0.6 to 0.9) consistent with very mild carpal tunnel syndrome.  The physician noted that there was very slight progression of carpal tunnel syndrome compared to the April 2008 examination, but it was still consistent with very mild carpal tunnel syndrome.  The physician also stated that it was unlikely that this was the source of the Veteran hand paresthesias over the past six months.  It was also noted that the Veteran had right ulnar neuropathy at the elbow.  The Veteran is not service connected for ulnar neuropathy. 
 
A March 2010 MRI revealed a significantly swollen median nerve at the level of the carpal tunnel.  The physician noted that carpal tunnel syndrome or focal neuritis could certainly account for this finding and suggested correlation with clinical evidence. 
 
A May 2011 private medical record from Dr. P.K. reflects that there was no change in the Veteran's arm symptoms, which including a sensation of her hand falling asleep, tingling, aching, and discomfort with usage.  The physician noted that it seemed more ulnar in the hand, as far as tingling/numbness, and that the discomfort ran up the ulnar side of the forearm to the medial elbow.  On examination, there was positive Tinel's sign at the elbow and wrist.  Elbow flexion was provocative and internal rotation test were positive for cubital tunnel syndrome.  Phalen's sign was positive.  There was no motor weakness and light touch sensation was within normal limits.  The impression was right carpal tunnel syndrome and right cubital tunnel syndrome, unresponsive to treatments.  The physician recommended right carpal tunnel release and ulnar nerve decompression. 
 
The report of a June 2012 VA examination reflects that the Veteran reported that her symptoms had increased over the years.  She denied a history of wrist surgery.  On examination, there was no evidence of painful motion, or any limitation of motion.  There was localized tenderness or pain on palpation of the right wrist.  Muscle strength was 5/5 with elbow and wrist flexion, as well as tip and pinch testing.  There was mild intermittent pain, mild paresthesias, and mild numbness.  There was no muscle atrophy.  Reflexes were 2+.  Sensory examination was normal for light touch of the right shoulder, forearm, hand, and fingers.  There were no trophic changes.  Phalen's and Tinel's signs were negative.  The examiner indicated that the right median nerve was normal and did not involve any incomplete paralysis.  There was mild incomplete paralysis of the ulnar nerve.  The examiner noted that 2010 electromyographic studies showed mild carpal tunnel syndrome and extremely mild cubital tunnel syndrome.  The examiner opined that the Veteran's reports concerning the severity of her symptoms did not correlate with prior electrodiagnostic and imaging studies.  The examiner noted that the Veteran had been diagnosed as having right cubital tunnel syndrome and right carpal tunnel syndrome; however, clinically, there was no clear carpal tunnel diagnosis on examination.  All the Veteran's symptoms and examinations findings were consistent with cubital tunnel syndrome. 
 
After having carefully reviewed the evidence of record, the Board finds that the determination to reduce the evaluation for right wrist carpal tunnel syndrome from 50 to 10 percent was proper.  In this regard, the evidence shows an improvement in the Veteran's right wrist carpal tunnel syndrome.  Electrodiagnostic studies conducted in 2008 and 2010 showed "mild" or "very mild" carpal tunnel syndrome of the right wrist.  Grip strength and functional testing was above average for a woman her age.  There were only slight decreased sensation in March 2008 and May 2009, and normal sensation in July 2008 and June 2012.  Furthermore, functional testing in July 2008 and June 2012 did not demonstrate objective findings of carpal tunnel syndrome.  These findings are consistent with no more mild incomplete paralysis of the median nerve, pursuant to Diagnostic Code 8515.  The Board notes that there has been some recent evidence of right cubital tunnel syndrome but the Veteran is not service connected for this disorder. 
 
In reaching this conclusion, the Board has considered the Veteran's statements that her right wrist carpal tunnel syndrome has progressively worsened and that she consistently experiences severe numbness, tingling, burning, swelling, weakness, and aching in her right hand, fingers, and wrist.  The appellant is certainly competent to describe that which she personally observes, including the impact that these symptoms have on activities of daily living and her employment.  As pointed out by a VA examiner, however, the severity of her reported symptoms do not correlate with the clinical findings.  For this reason, the Board only finds her reports at best be only partially credible.  Here, in determining the actual degree of disability, the examination findings are more probative of the degree of impairment. 
 
For the above reasons, the decision to reduce the rating for the service-connected carpal tunnel syndrome of the right wrist to 10 percent was proper.  The evidence supports the RO's conclusion that this disability did not meet the criteria for a 50 percent evaluation.  In reaching this decision the Board considered the doctrine of reasonable doubt, however as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
 


ORDER
 
The reduction of the rating assigned for carpal tunnel syndrome of the right wrist to 10 percent, effective March 1, 2010, was proper.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


